Citation Nr: 0534245	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for folliculitis to 
include characterization of the claim as a skin disease due 
to an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
strain of the chest wall and legs to include characterization 
of the claim as multiple joint pain due to an undiagnosed 
illness.

3.  Entitlement to service connection for left ulnar nerve 
neuropathy to include characterization of the claim as 
numbness of the hands due to an undiagnosed illness.

4.  Entitlement to service connection for facial congestion 
and breathing difficulties due to an undiagnosed illness.

5.  Entitlement to service connection for sperm abnormalities 
due to undiagnosed illness.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
November 1991.  He served in the Southwest Asia Theatre of 
Operations from December 18, 1990, to April 30, 1991.

The instant appeal arose from May 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied the 
claims on appeal.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 2005 for due process 
reasons.  The veteran provided testimony at a hearing before 
the undersigned Veterans Law Judge sitting in St. Petersburg, 
Florida, in September 2005.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chest and leg pain, a skin disorder, and 
numbness of the hands have been attributed to known 
diagnoses, and are not shown to be related to his military 
service.

2.  There are no signs in the medical sense of objective 
evidence perceptible to an examining physician of an 
undiagnosed disability manifested by symptoms involving 
facial congestion and breathing difficulties or sperm 
abnormalities, and the claimed disorders are not otherwise 
related to service.

3.  A right shoulder disorder and a right knee disorder are 
not attributable to the veteran's period of service.


CONCLUSIONS OF LAW

1.  Chest and leg pain, a skin disorder, numbness of the 
hands, facial congestion and breathing difficulties, and 
sperm abnormalities were not incurred in or aggravated by the 
veteran's active military service, including due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

2.  A right shoulder disorder and a right knee disorder were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he has Gulf War syndrome 
manifested by skin disease, multiple joint pain, numbness of 
the hands, facial congestion and breathing difficulties, and 
sperm abnormalities.  He also asserts that service connection 
is warranted for a right shoulder and right knee disorder 
which began in service.

Claims for skin disease, multiple joint pain, and numbness of 
the hands

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  
The VA General Counsel has specifically held that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia, cannot be service-connected 
under 38 U.S.C.A. § 1117.  See VAOPGCPREC 8-98 (Aug. 3, 
1998).

The veteran did serve in Southwest Asia during the Persian 
Gulf War, and he does have objective indications of a chronic 
disability.  However, with regard to the claims regarding 
skin disease, multiple joint pain, and numbness of the hands, 
the undiagnosed illness claims fail because the disabilities 
resulting in these manifestations have been attributed to 
known diagnoses, and the preponderance of the evidence is 
against a finding that these conditions had their onset in 
service or soon thereafter.

The Board finds highly probative and persuasive the March 
2003 VA examination as it is the only medical competent 
medical evidence which speaks to the etiology of the 
veteran's complaints.  With regard to the joint pain claim, 
the physician noted that the veteran was not describing 
multiple joint pain; rather he described pain only in the 
areas of the chest and the tibial area of both legs.  The 
record reveals that chest X-rays and X-rays of the tibial 
areas of both legs were negative.  With regard to the chest 
wall complaints, the examiner concluded that "[t]his is 
likely to be a musculoskeletal strain condition in the chest 
wall as a result of stretching."  Similarly, with regard to 
the leg complaints, the examining physician concluded that 
"this is a musculoskeletal pain complaint in that location, 
which could be secondary to musculoskeletal strain."

With regard to the claim for a skin disorder, only a few 
papular lesions were noted on the chest wall during the March 
2003 physical examination.  The examiner opined that "they 
are as likely as they are not to be folliculitis."  Finally, 
with regard to the complaints of bilateral hand numbness, the 
examiner noted that the veteran complained of problems with 
the left hand only and found "mild sensory deficit in that 
location, indicating that he is likely to have left ulnar 
nerve neuropathy."  The examiner also concluded that as a 
result "it is not an undiagnosed illness."

The Board finds the conclusions of the 2003 VA examiner 
particularly probative because he reviewed the claims folder 
so he had the benefit of providing an opinion in light of the 
entire record.  Based on this medical evidence, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a disability manifested by 
chest and leg pain, a skin disorder, and numbness of the 
hands claimed as due to undiagnosed illness, as the veteran's 
symptoms have been attributed to known diagnoses.

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a disorder manifested 
by chest and leg pain, a skin disorder, and numbness of the 
hands which began in service.  The medical evidence of record 
fails to establish that a disability manifested by chest and 
leg pain, a skin disorder, and numbness of the hands was 
incurred during his active service.  

With regard to the claims for chest and leg pain, a skin 
disorder, and numbness of the hands, the Board notes that the 
medical evidence, namely the aforementioned March 2003 VA 
examination report, reveals that that those symptoms have 
been attributed to musculoskeletal strain, folliculitis, and 
ulnar nerve neuropathy.  The service medical records are 
silent as to musculoskeletal strain of the chest or legs, 
folliculitis, or ulnar nerve neuropathy, and there is no 
competent medical evidence of record which tends to show that 
the veteran's chest and leg pain, folliculitis, and ulnar 
nerve neuropathy are related to his military service.  

Statements by the veteran to the effect that his symptoms are 
manifestations of undiagnosed illness or that any chest pain, 
leg problems, skin problems, or numbness of the hands are the 
result of his service or any incident in service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

Further, the Board finds that the lack of evidence of 
treatment for any problems for chest pain, leg problems, skin 
problems, or numbness of the hands for many years following 
service weighs against a finding that any chest, leg, skin or 
hand problems began during service.  With respect to negative 
evidence, the U. S. Court of Appeals for Veterans Claims 
(Court) held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999).  The Board therefore 
finds that the preponderance of the evidence is against these 
claims and that service connection for these disorders cannot 
be granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  Accordingly, in light of the absence 
of any evidence suggestive of a link between his complaints 
and service, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for the diagnosed disorders manifested by chest 
and leg pain, a skin disorder, and numbness of the hands.

Claims for facial congestion and breathing difficulties, and 
sperm abnormalities

The veteran testified that his head feels "full of goo" and 
that his semen burns and leaves red marks on his skin.  He 
also asserted that his sexual partners have reported a 
burning sensation and that they acquire yeast infections 
after being intimate with the veteran.

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2005).

The veteran did serve in Southwest Asia during the Persian 
Gulf War; however, he does not have objective indications of 
a chronic disability with regard to his complaints of 
breathing problems and sperm abnormalities.  The veteran's 
claims under 38 U.S.C.A. § 1117 fail because the record does 
not contain any signs in the medical sense of objective 
evidence perceptible to an examining physician.  The March 
2003 VA examination provided to address the veteran's 
complaints of undiagnosed illness found no objective evidence 
on examination of facial congestion or sperm abnormalities.  
The examiner noted that the veteran stated that his genital 
area was normal and refused medical examination of that area.  
Further, examination of the nose revealed unobstructed nasal 
flow with a clear oral cavity and no evidence of post-nasal 
discharge.  While the conclusions reached by that examiner 
indicate that the facial congestion and sperm abnormalities 
are "undiagnosed illness", as there is no objective medical 
evidence of these disorders, the claims must be denied.

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a disorder manifested 
by breathing problems or sperm abnormalities which began in 
service.  The medical evidence of record fails to establish 
that disabilities manifested by breathing problems or sperm 
abnormalities were incurred during active service.  The 
service medical records are silent as complaints, treatment, 
or diagnosis referable to breathing problems or sperm 
abnormalities, and there is no competent medical evidence of 
record which tends to show that the veteran's complaints are 
related to his military service.  

Statements by the veteran or his girlfriend to the effect 
that his symptoms are manifestations of undiagnosed illness 
or that any breathing problems or sperm abnormalities are the 
result of his service or any incident in service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

Further, the Board finds that the lack of evidence of 
treatment for any breathing problems or burning semen for 
many years following service weighs against a finding that 
any such problems began during service.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999).  The Board therefore finds that 
the preponderance of the evidence is against the claims and 
that service connection for these disorders cannot be 
granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  Accordingly, in light of the absence of any 
evidence suggestive of a link between his complaints and 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for disorders manifested by breathing problems and 
sperm abnormalities.

Claims for right shoulder and right knee disorders

The appellant contends that he currently has right shoulder 
and right knee disabilities that began in service.  He 
testified that although he could not recall a specific injury 
to the shoulder, he first noticed right shoulder problems 
after he left Southwest Asia.  He reported that his shoulder 
is painful and that it feels like it pops.  He also testified 
that his right knee problems began in basic training and that 
the knee pops, clicks, slips, and is painful.  

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran currently suffers from a right 
shoulder or right knee disorder which began in service.  The 
medical evidence of record fails to establish that the 
claimed disabilities were incurred during his active service.  

The service medical records show that any right shoulder or 
right knee problems were acute and transitory in service.  
May 1990 and October 1990 service medical records noted right 
shoulder pain, and May and June 1990 records assessed right 
knee pain secondary to recurvatum.  The veteran did not 
request a separation examination, and there is nothing in the 
evidence which would lead one to believe that the complaints 
of right knee and right shoulder pain were other than acute 
and transitory.

The preponderance of the evidence of record does not reveal 
that the veteran has a current diagnosis of a right shoulder 
or right knee disability.  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A September 1992 VA examination report noted that range of 
motion of all joints was normal and did not diagnose any 
right shoulder or right knee disorders.  While a December 
1998 medical history report noted that veteran's complaints 
of right knee pain, no diagnosis was provided.  Likewise, an 
October 2002 private medical record noted a right shoulder 
scar which the veteran attributed to a blister.  Again, no 
diagnosis was provided, and a clinical evaluation noted 
normal upper and lower extremities.  Finally, during a June 
2004 VA examination, it was noted that the veteran had full 
range of motion of the shoulders with normal grip and arm 
strength.  That examination also revealed that the veteran 
had essentially full range of motion in the right knee with 
no additional range of motion loss due to factors like pain, 
no instability, no tenderness, and essentially normal 
neurological examination of the lower extremities.

Even assuming that the veteran has diagnoses of right knee 
and right shoulder disorders, the Board finds that service 
connection is not warranted because there is no competent 
evidence in the record which links these disorders to 
service.  There is no positive, competent medical nexus 
evidence with regard to the right shoulder or right knee.  
Other than the documents noted above, there is nothing in the 
evidence which shows treatment or diagnosis referable to 
right shoulder and right knee disorders in service or 
thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for right shoulder and right knee 
disorders.

Statements by the veteran to the effect that his reported 
right knee and right shoulder symptoms are the result of his 
service or any incident in service do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The Board therefore finds that the preponderance of the 
evidence is against the claims and that service connection 
for these disorders cannot be granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  Accordingly, 
in light of the absence of any evidence suggestive of a link 
between his complaints and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right knee and right shoulder 
disorders.

VCAA

The Board finds that VA has met its duties to notify and 
assist under the VCAA.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that a VCAA notice must inform a claimant of any information 
and evidence not of record (1) needed to substantiate the 
claim; (2) VA will seek to provide; and (3) the claimant is 
expected to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), 
the Court also held that VA must ask him to submit any 
pertinent evidence in his possession ("fourth element").

As for the duty to notify, in August 2001, January 2002, 
October 2002, May 2003, and January 2005 letters, VA notified 
the veteran of the basic elements of service-connected 
claims, as well as the specific requirements for claims 
pertaining to Gulf War syndrome and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the January 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  While VA examinations with medical 
opinions were developed only as to the Gulf War syndrome 
claims, further examinations are not necessary in order to 
make a decision on the claims for direct service connection.  
38 U.S.C.A. § 5103A(d) (West 2002).  This is so because there 
is no probative evidence, as explained above, which indicates 
that the claimed disabilities may be associated with active 
service.  Accordingly, the Board finds that the duty to 
assist was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VCAA.




ORDER

Claims for entitlement to service connection for chest and 
leg pain, a skin disorder, numbness of the hands, facial 
congestion and breathing difficulties, and sperm 
abnormalities, including due to an undiagnosed illness, are 
denied.

Claims for entitlement to service connection for a right 
shoulder and a right knee disorder are also denied.


REMAND

The Board finds that additional development of the 
evidentiary record is required with regard to the appellant's 
claim of service connection for PTSD.  First, it appears that 
the RO only made one attempt to develop treatment records 
from the Jackson Correctional Institution in Malone, Florida, 
and the Vet Center in Sarasota, Florida, and that the attempt 
was unsuccessful.  The veteran has repeatedly asserted that 
he was treated for PTSD at these facilities.  In a March 2002 
letter from the RO, the veteran was advised that he would be 
told after 60 days if no response was received from those 
facilities.  It does not appear that those facilities ever 
responded, and it does not appear that the veteran was 
advised that no response was received from those two 
facilities.  The Board finds that reasonable efforts require 
at least one more attempt to develop this evidence.  
38 U.S.C.A. § 5103A(a) (West 2002).

Second, with regard to combat service/stressor verification, 
the record does not reflect that the appellant received any 
awards or decorations for valor, combat experience or combat 
injuries, nor is there any other evidence of record he 
engaged in combat with the enemy.  However, the veteran 
reports that he was engaged in combat with the enemy.  In 
connection with the development of this claim, the RO sent 
the appellant several letters asking to identify his alleged 
in-service stressor incidents and to provide all details 
known to him concerning these incidents, i.e., the who, what, 
where and when of each event.  He provided a stressor 
statement in January 2003 and he provided a list of names of 
men with whom he served at that time in April 2003.  Further 
attempts to verify the veteran's stressors are warranted.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  After obtaining any necessary 
authorization, the RO should make a 
second attempt to develop pertinent 
treatment records from (1) The Vet 
Center, 4801 Swift Rd., Suite A, 
Sarasota, FL  34231 from 1999 to 2001; 
and (2) The Jackson Correctional 
Institution, 5563 10th St., Malone, FL  
32445 in 1998.  The veteran should be 
advised if these attempts are 
unsuccessful.

2.  The RO should contact the appellant 
and inform him that he may submit any 
additional corroborating evidence he may 
have pertaining to alleged stressors 
experienced during his military service 
in Southwest Asia from December 1990 to 
April 1991. The appellant should be 
advised that a meaningful research of his 
stressors will require him to provide the 
'who, what, where and when' of each 
stressor.  In particular, he is asked to 
provide a 60-day window in which each 
stressor occurred.  

3.  If deemed necessary based on the 
information provided by the appellant, 
the RO should request verification of his 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, what 
was the nature of the specific stressor 
or stressors.  If the RO determines that 
the record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record. 

5.  If the RO finds that the appellant 
has a verified stressor, it should 
schedule him for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand must be provided to 
the examiner in connection with the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis (es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions expressed must be provided.  The 
copy of the examination report and all 
completed test reports should thereafter 
be associated with the claims folder.

6.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD, with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
Remand.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


